NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 16, 2021
                                 Decided July 19, 2021

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      THOMAS L. KIRSCH II, Circuit Judge

No. 20-2064

UNITED STATES OF AMERICA,                         Appeal from the United States
     Plaintiff-Appellee,                          District Court for the Western District
                                                  of Wisconsin.

      v.                                          No. 0758 3:18CR00080-003

JONATHAN L. THOMPSON,                             William M. Conley,
    Defendant-Appellant.                          Judge.

                                       ORDER

        Jonathan Thompson was convicted by a jury of nine counts of bank robbery,
18 U.S.C. § 2113(a), and one count of brandishing a firearm in furtherance of a crime of
violence. Id. § 924(c). The district court sentenced him to 264 months’ imprisonment, but
we vacated that sentence. See United States v. Marbra, Nos. 19-1757 & 19-1826 (7th Cir.
Sept. 30, 2019). On remand, the district judge recalculated Thompson’s guidelines range
and sentenced him below the Guidelines to 252 months’ imprisonment and three years’
supervised release. Thompson again appealed, but this time his appointed attorneys
assert that the appeal is frivolous and move to withdraw. See Anders v. California,
386 U.S. 738 (1967). Counsels’ brief explains the nature of the case and addresses the
No. 20-2064                                                                              Page 2

potential issues that an appeal of this kind might be expected to involve. Thompson has
not responded. See CIR. R. 51(b). Because counsels’ brief appears thorough, we limit our
review to the subjects they discuss. See United States v. Bey, 748 F.3d 774, 776 (7th Cir.
2014).

         Counsel first consider whether Thompson could attack the calculation of his
guidelines range but rightly conclude that any challenge would be frivolous. Thompson
did not object to the calculations at sentencing, so our review would be for plain error.
United States v. Thomas, 897 F.3d 807, 816 (7th Cir. 2018). We would find none here. The
judge properly assessed a total offense level of 35, which included a base offense level
of 20 for Thompson’s bank robbery convictions, see U.S.S.G. § 2B3.1(a), as well as
enhancements of two levels for taking money from a financial institution,
see id. § 2B3.1(b)(1), six levels for “otherwise” using a firearm (providing his two
co-defendants with the guns they pointed at bank tellers), see id. § 2B3.1(b)(2)(B), two
levels for his role in the offense (planning and organizing the robberies, recruiting his
two partners, and driving the get-away car), see id. § 3B1.1(c), and five levels because of
the multiple robbery convictions (nine total). See id. § 3D1.4. With a criminal history
category of VI, the judge appropriately calculated Thompson’s guidelines range to be
292 to 365 months in prison for the robbery convictions, see id. Ch. 5, Pt. A (sentencing
table), § 5G1.2(b)–(d), and 84 months for the gun conviction. See 18 U.S.C.
§ 924(c)(1)(A)(ii); U.S.S.G. §§ 2K2.4, 5G1.1(c).

        Counsel next address whether Thompson could argue that the judge failed to justify
his application of the sentencing factors, see Gall v. United States, 552 U.S. 38, 51 (2007), but
rightly conclude that this challenge would be frivolous. The judge acted well within his
discretion in determining that Thompson’s positive post-sentencing conduct (his clean
discipline record, efforts toward earning his GED, and progress with drug rehabilitation)
did not outweigh the applicable § 3553(a) factors, including the seriousness of the crimes
(he recruited younger defendants “under his influence” to commit “heinous robberies” that
“really terrorized a lot of people”) and his destructive criminal history (that showed a
pattern of “violence toward women and the defendant’s minor siblings”). Moreover,
Thompson’s 252-month prison sentence is below the guideline range, so we would presume
it to be reasonable, see Rita v. United States, 551 U.S. 338, 347–51 (2007), and we see nothing
in the record that might rebut that presumption.

        Finally, counsel rightly conclude that Thompson waived any potential challenge
to his conditions of supervised release. Thompson filed no written objection to those
No. 20-2064                                                                         Page 3

conditions, and he told the district court at sentencing that he did not object to them.
See United States v. Flores, 929 F.3d 443, 447–49 (7th Cir. 2019).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.